PER CURIAM.
By this consolidated appeal the husband and the wife seek review of portions of the final judgment of dissolution of their marriage, alimony and property settlement provisions and orders denying payroll deductions, costs and attorney fees.
We have carefully considered the points on appeal in the light of the record, briefs and argument of counsel and have concluded that no reversible error has been demonstrated. See Williamson v. Williamson, 367 So.2d 1016 (Fla.1979); Caidin v. Caidin, 367 So.2d 248 (Fla.3d DCA 1979); Hausman v. Hausman, 330 So.2d 833 (Fla.3d DCA 1976).
Affirmed.